



Exhibit 10.h.6




ROCKWELL COLLINS, INC.
APPROVAL OF
AMENDMENT #2
to the
ROCKWELL COLLINS
NON-QUALIFIED PENSION PLAN
(as Amended and Restated effective January 1, 2005)
The undersigned, Laura A. Patterson, Vice President, Global Total Rewards &
Labor Strategy, Rockwell Collins, Inc. (the “Company”), for and on behalf of the
Company and pursuant to the authority provided to me by the Company’s Senior
Vice President of Human Resources and the Company’s Compensation Committee
hereby approves Amendment #2 to the Rockwell Collins Non-Qualified Pension Plan
(as Amended and Restated effective January 1, 2005) in the form attached hereto.
Dated this 17th day of July, 2018.
 
/s/ Laura A. Patterson
 
Laura A. Patterson
 
Vice President
 
Global Total Rewards & Labor Strategy








--------------------------------------------------------------------------------





AMENDMENT #2
to the
ROCKWELL COLLINS NON-QUALIFIED PENSION PLAN
(as Amended and Restated effective January 1, 2005)
The Rockwell Collins Non-Qualified Pension Plan, as amended and restated
effective January 1, 2005 (the “Plan”), is hereby amended, effective as of July
17, 2018, unless specified otherwise below, in the following respects.
1.
Effective January 20, 2017, the amendment to the Plan that was mistakenly
referred to as the Second Amendment, shall be amended to be the First Amendment
to the Plan.



2.
Section 1.180 is hereby amended in its entirety to read as follows:



1.180    [Reserved]
3.
Section 4.020 is hereby amended in its entirety to read as follows:



4.020    This Plan shall be interpreted and administered by the Committee;
provided that interpretations by the Plan Administrator of those provisions of
the Company Pension Plan which are also applicable to this Plan shall be binding
on the Committee.
4.
Section 5.010 is hereby amended in its entirety to read as follows:



5.010    Establishment of the Trust. The Company shall establish the Trust
(which may be referred to herein as a “Rabbi Trust”). Upon the establishment of
the Trust, the Company shall provide for the funding of the Trust in accordance
with the terms of the Trust.
5.
Section 5.040 is hereby amended in its entirety to read as follows:



5.040    Rabbi Trust. The Rabbi Trust shall:
(a)
be a non-qualified grantor trust which satisfies in all material respects the
requirement of Revenue Procedure 92-64, 1992-2 CB 122 (or any successor Revenue
Procedure or other applicable authority);

(b)
be revocable; and

(c)
provide that any successor trustee shall be a bank trust department or other
party that may be granted corporate trustee powers under state law.



                        





